PER CURIAM.
Due to his abuse of the legal process by repeated frivolous pro se filings in this court, Larry Wetzel was directed to show cause why he should not be prohibited from future pro se filings. State v. Spencer, 751 So.2d 47, 48 (Fla.1999) (requiring that courts “first provide notice and an opportunity to respond before” imposing sanctions on a litigant). Wetzel’s response to the show cause order does not provide a legal basis to prohibit the imposition of sanctions.
As such, because Wetzel’s repeated frivolous pro se filings have become an abuse of the legal process, we hold that he is barred from future pro se filings in this court. The Clerk of the Court is directed not to accept any future filings from Larry Wetzel unless they are filed by a member in good standing of The Florida Bar. In any other currently active case in which Wetzel is representing himself, he shall secure the services of counsel, who shall file a notice of appearance within 30 days of the date of this opinion. Any active case in which such a notice is not timely *242filed will be dismissed by order of this court.
ROWE, OSTERHAUS, and WINOKUR, JJ., concur.